Case 5:16-cv-10444-JEL-MKM ECF No. 1143-1 filed 05/18/20                  PageID.28144      Page 1 of
                                      1
   In Re: Flint Water Cases
   16-cv-10444
   Exhibit A – Proposed Bellwether Trial Deadlines


Bellwether Event                          Current Deadline             Proposed New Deadline
Plaintiffs’ Expert Reports and            May 26, 2020                 July 7, 2020
Disclosures Pursuant to Fed. R. Civ. P.
26(a)(2) and 3 dates for depositions
provided
Plaintiffs’ experts shall be deposed      June 15, 2020 – August 15,   July 27, 2020 – September 28,
                                          2020                         2020
Fed. R. Civ. P. 35 Examinations of        June 15, 2020                July 27, 2020
Pool Three Claimants Begin
The Court shall inform the parties how    June 26, 2020                August 7, 2020
many bellwether plaintiffs’ cases will
be tried
Discovery completion date for Pool        July 3, 2020                 August 14, 2020
Three Claimants
Selection process for bellwether          July 10, 2020                August 21, 2020
plaintiffs’ cases for trial
Completion of all Fed. R. Civ. P. 35      July 30, 2020                September 10, 2020
Examinations of Pool Three Claimants
Dispositive motions                       August 3, 2020               September 14, 2020
Responses to dispositive motions          August 24, 2020              October 5, 2020
Defendants’ Expert Reports and            August 26, 2020              October 7, 2020
Disclosures Pursuant to Fed. R. Civ. P.
26(a)(2) and 3 dates for depositions
provided
Replies in support of dispositive         September 8, 2020            October 20, 2020
motions
Defendants’ experts shall be deposed      September 15, 2020 –         October 27, 2020 – December
                                          November 15, 2020            28, 2020

Initial Bellwether Trial                  November 28, 2020            January 11, 2021
